                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD P. FAUST,                                      :       No. 3:17cv1236
             Plaintiff                                :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Saporito)
NANCY A. BERRYHILL,                                   :
Acting Commissioner of Social                         :
Security,                                             :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

    AND NOW, to wit, this 11th day of February 2019, it is HEREBY
ORDERED as follows:
       1. The plaintiff’s objections to the Report and Recommendation (Doc. 16)

           are GRANTED;

       2. The Report and Recommendation of Magistrate Judge Saporito (Doc.

           13) is NOT ADOPTED;

       3. The Commissioner’s decision denying the plaintiff’s claim for disability

           benefits is REVERSED;

       4. The Clerk of Court is directed to enter JUDGMENT in favor of the

           plaintiff and against the defendant;

       5. This case is REMANDED to the Commissioner for further proceedings

           consistent with this memorandum; and
6. The Clerk of Court is directed to CLOSE this case.




                                        BY THE COURT:

                                        s/ James M. Munley_______
                                        JUDGE JAMES M. MUNLEY
                                        United States District Court




                                 2
